The motion court providently exercised its discretion in apportioning the contingency fee (see Garrett v New York City Health & Hosps. Corp., 25 AD3d 424, 425 [2006]). The court properly considered all relevant factors, including time spent on the case, the quality of the work performed, and the amount recovered (see Diakrousis v Maganga, 61 AD3d 469 [2009]). We modify solely to correct the amount of the total fee to be apportioned.
We have considered the incoming counsel’s remaining arguments and find them unavailing. Concur — Tom, J.E, Andrias, Acosta, Freedman and Richter, JJ.